Citation Nr: 0707734	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-40 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to an increased disability evaluation for 
service-connected residuals of a compression fraction, L3, 
post fusion with vertebral deformity, currently rated as 50 
percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran (appellant) served on active duty from February 
1981 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA), Waco, Texas, Regional Office (RO).  A 
January 2003 rating decision denied the veteran's claim of 
service connection for multiple sclerosis, but found that 
clear and unmistakable error had been made in a July 1993 
rating decision and thereby increased the disability 
evaluation for the veteran's lumbar spine disorder from 40 
percent disabling to 50 percent disabling.  An August 2005 
rating decision denied the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disabilities.  The veteran ultimately perfected appeals as to 
the evaluation assigned for the lumbar spine disorder, the 
denial of service connection for multiple sclerosis, and the 
denial of a total rating.  

In December 2006, the veteran was advised by the Board that 
the attorney that he had appointed to represent him in this 
claim had retired from the practice of law.  The veteran was 
offered the opportunity to appoint a new representative to 
assist him with his claim but did not respond to the offer.  
He did, however, submit additional evidence and argument 
directly to the Board in January 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received in January 2007, the veteran noted 
that he was in receipt of Social Security Administration 
(SSA) benefits because of his back disorder.  In Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992), the United States 
Court of Appeals for Veterans Claims (Court) pointed out that 
current SSA records should be requested because SSA is 
required to do periodic re-evaluations.  The Veteran's Claims 
Assistance Act (VCAA) emphasizes the need to obtain relevant 
records from all Federal agencies.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2002).  The veteran's SSA records 
have not heretofore been sought, but now must be.  

With respect to the evaluation of the veteran's service-
connected residuals of the compression fracture to the lumbar 
spine disorder, the report of the most recent VA spine 
examination, dated in September 2004, contains significant 
discrepancies that need to be clarified.  Specifically, in 
the RO's examination request, the physician was asked to 
measure and report using a goniometer the range of motion of 
the thoracolumbar spine in degrees of forward flexion, 
extension, left lateral flexion, right lateral flexion, left 
lateral rotation and right internal rotation.  The report of 
the examination does not contain this information.  

Further, the physician was asked to describe as precisely as 
possible in terms of the total number of days, the duration 
of each incapacitating episode during the past 12 month 
period that was due to the back disorder.  In lieu of this 
requested information, the report of the examination simply 
indicated that the veteran was "retired."  The Board finds 
that the requested information is necessary for the accurate 
evaluation of the veteran's lumbar spine disability under the 
appropriate rating criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2006).  In addition, the veteran indicated in the 
January 2007 statement that his back disorder had worsened 
since the last VA examination in September 2004.  Based upon 
the foregoing, the Board finds that an additional examination 
is necessary in order to accurately evaluate the veteran's 
lumbar spine disorder.  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The AMC should contact SSA and secure 
for the claims file copies of records 
pertinent to the veteran's claim for SSA 
benefits, as well as the medical records 
relied on concerning that claim.  38 
U.S.C.A. § 5106 (West Supp. 2002).

2.  The AMC should then schedule the veteran 
for an appropriate VA examination(s) of his 
service-connected residuals of a compression 
fraction, L3, post fusion with vertebral 
deformity to determine the severity thereof.  
All indicated tests and studies should be 
performed.  The claims file and a separate 
copy of this remand must be made available to 
the examiner prior and pursuant to conduction 
and completion of the examination(s).  The 
examiner must annotate the examination report 
that the claims file was in fact made 
available for review in conjunction with the 
examination.  Any further indicated special 
tests and studies should be conducted.  

In addition to reporting all orthopedic and 
neurological pathology found to be associated 
with the veteran's lumbar spine disorder, if 
any, the examining physician must measure  
and report the range of motion of the 
thoracolumbar spine in degrees of forward 
flexion, extension, left lateral flexion, 
right lateral flexion, left lateral rotation 
and right internal rotation, to include 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of a joint.  The physician must also 
describe as precisely as possible, the total 
number of days and the duration of each 
incapacitating episode during the past 12 
month period.  

The examiner should also be requested to 
offer an opinion as to the degree of overall 
functional impairment the veteran experiences 
which results from his service-connected 
lumbar spine disability, and to offer an 
opinion as to whether it is at least as 
likely as not that he is unable to obtain and 
maintain substantially gainful employment 
solely as a result of his lumbar spine 
disability, without regard to his age, or any 
nonservice-connected disorders.  If he is 
found to be unemployable as a result of 
nonservice-connected disorders, the examiner 
should so state, and such disorders should be 
identified.  Complete rationales for all 
opinions expressed must be included in the 
typewritten examination reports.

3.  The AMC must review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full and that all notice 
and development required by the VCAA has 
been accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
multiple sclerosis, entitlement to a 
rating in excess of 50 percent for 
residuals of a compression fracture, L3, 
post fusion with vertebral deformity, and 
entitlement to a total rating based on 
individual unemployability due to service-
connected disabilities.  If the benefits 
requested on appeal are not granted to the 
veteran's satisfaction, the AMC should 
issue a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claims 
currently on appeal.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
a denial.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




